OPINION OF THE COURT
GENE FISCHER, Circuit Judge.
THIS CAUSE came before the Court for Oral Argument upon the Notice of Appeal, filed on behalf of Appellant, EARL MILES. This civil appeal, from the County Court, in and for Broward County, Florida, Case No. 88-1506, is to the Seventeenth Judicial Circuit Court, in and for Broward County, Florida, Case No. 89-13837 (13)
The appeal is from a Final Judgment of Dismissal, entered in the lower Court on April 18, 1989.
The facts reveal that a Pre-Trial Order and Order Setting Trial, entered March 6, 1989, set the case of EARL MILES vs. ALLSTATE *34INSURANCE COMPANY, Case No. 88-1506, for a Jury trial to be heard during the week beginning April 17, 1989. The trial Judge had entered an Order which required DR. CENTRONE to respond, by way of answering certain questions during the taking of his Deposition. The said Deposition was cancelled or the doctor failed to appear. The scheduled trial had previously been continued, at the request of counsel for the Plaintiff/Appellant. For the reason that DR. CENTRONE failed to appear for his Deposition, the Court struck the name of DR. CENTRONE as a trial witness. Since the nature of this case, and the issue to be proven, was such that the Plaintiff could not prevail without the testimony and the evidence that could not be presented, by the testimony of DR. CENTRONE, the trial Court entered the said Final Judgment of Dismissal.
The legal question presented is:
Did the trial Court have the authority, that is to say, did the trial Court abuse its discretion, by entering the dismissal?
The Court has reviewed the Record on Appeal. The Briefs have been studied and oral arguments were heard. It is now the finding of this Court that the trial Judge did not abuse his discretion and that he acted within his legal authority. The Final Judgment of Dismissal is affirmed.
Entered this 10th day of January, 1990.